                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


REDMOND DESHAWN LOGAN                                                                   PLAINTIFF

v.                                    Civil No. 6:19-cv-06100

DR. ABSALOM TILLEY and
NURSE BRIDGET JOHNSON                                                               DEFENDANTS


                                              ORDER


       Before the Court is the Report and Recommendation (ECF No. 24) filed February 7, 2020,

by the Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of

Arkansas. (ECF No. 8.)       Plaintiff filed this civil rights action on or about August 19, 2019,

pursuant to 42 U.S.C. § 1983 seeking compensatory damages against Defendants in both their

official and personal capacities. Plaintiff failed to comply with a court order (ECF No. 18)

directing him to submit a new IFP application or pay the filing balance of the filing fee on or before

November 8, 2019. In addition, Plaintiff failed to file a response in opposition to Defendants’

Motion to Compel Discovery Responses (ECF No. 19), and Plaintiff has not responded to any

discovery requests despite being ordered (ECF No. 21) to do so. Finally, Plaintiff has not filed a

response in opposition to Defendants’ Motion for Sanctions (ECF No. 22). Judge Bryant

recommends that Plaintiff’s claims be dismissal without prejudice for failure to comply with the

Court’s Local Rules and Orders and failure to prosecute this case.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Upon review, the Court adopts the Report and

Recommendation in toto.
     Accordingly, Plaintiff’s Complaint should be and hereby is DISMISSED WITHOUT

PREJUDICE.

    IT IS SO ORDERED this 26th day of February 2020.



                                      /s/Robert   T. Dawson
                                      ROBERT T. DAWSON
                                      SENIOR U.S. DISTRICT JUDGE
